                   Case 18-12808-KG             Doc 120        Filed 02/14/19         Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                       )   Case No. 18-12808 (KG)
                                                                    )   (Jointly Administered)
                                                                    )
                                      Debtors.                      )
                                                                    )

                AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
             FOR HEARING ON FEBRUARY 14, 2019 AT 11:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

MATTER FOR WHICH COC HAS BEEN FILED

1.           Cash Management Motion – Motion of Debtors for Order Authorizing (A) Continuance
             of Existing Cash Management System, (B) Intercompany Transactions, (C) Limited
             Waiver of Section 345(b) Deposit and Investment Requirements, and (D) Granting
             Related Relief [Filed: 12/13/18] (Docket No. 6).

             Response Deadline: January 9, 2019 at 4:00 p.m. Eastern Time. Extended for the
             United States Trustee (the “UST”).

             Responses Received:

             a)     Informal comments from the Office of the United States Trustee (“UST”).

             Related Documents:

             a)     [Signed] Interim Order Authorizing (A) Continuance of Existing Cash
                    Management System, (B) Intercompany Transactions, (C) Limited Waiver of

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
    Amended items appear in bold.


DOCS_DE:222804.2 93856/003
                 Case 18-12808-KG       Doc 120     Filed 02/14/19   Page 2 of 5



                 Section 345(b) Deposit and Investment Requirements, and (D) Granting Related
                 Relief [Filed: 12/17/18] (Docket No. 36).

        b)       Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtors
                 for Order Authorizing (A) Continuance of Existing Cash Management System,
                 (B) Intercompany Transactions, (C) Limited Waiver of Section 345(b) Deposit
                 and Investment Requirements, and (D) Granting Related Relief [Filed: 12/18/18]
                 (Docket No. 46).

        c)       Certification of Counsel Regarding Final Order Authorizing (A) Continuance of
                 Existing Cash Management System, (B) Intercompany Transactions, (C) Limited
                 Waiver of Section 345(b) Deposit and Investment Requirements, and (D)
                 Granting Related Relief [Filed: 2/12/19] (Docket No. 113).

        d)       [Signed] Final Order Authorizing (A) Continuance of Existing Cash
                 Management System, (B) Intercompany Transactions, (C) Limited Waiver of
                 Section 345(b) Deposit and Investment Requirements, and (D) Granting
                 Related Relief [Filed: 2/12/19] (Docket No. 114).

        Status: The order has been entered. No hearing is necessary.

MATTERS GOING FORWARD

2.      PSZ&J Retention Application – Application of Debtors Pursuant to Section 327(a) of
        the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local
        Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP
        as Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date
        [Filed: 12/13/18] (Docket No. 11).

        Response Deadline: January 9, 2019 at 4:00 p.m. Eastern Time. Extended to January
        11, 2019 at 12:00 p.m. (Eastern Time) for the UST, CLMG Corp. (“CLMG”), and LNV
        Corporation (“LNV”).

        Responses Received:

        a)      Limited Objection and Reservation of Rights of CLMG Corp. and LNV
                Corporation to Application of Debtors Pursuant to Section 327(a) of the
                Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and
                Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl
                & Jones LLP as Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc
                to the Petition Date [Filed: 2/7/19] (Docket No. 102).

        b)      Informal comments from the UST.

        Replies Filed:

        a)       Debtors’ Reply to Limited Objection and Reservation of Rights of CLMG Corp.
                 and LNV Corporation to Application of Debtors Pursuant to Section 327(a) of the

                                                2
DOCS_DE:222804.2 93856/003
                 Case 18-12808-KG       Doc 120     Filed 02/14/19   Page 3 of 5



                 Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and
                 Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl
                 & Jones LLP as Counsel for the Debtors and Debtors in Possession Nunc Pro
                 Tunc to the Petition Date [Filed: 2/11/19] (Docket No. 109).

        Related Documents:

        a)       Notice of Hearing on Second Day Motions [Filed: 12/18/18] (Docket No. 45).

        b)       Supplemental Declaration of Richard M. Pachulski in Support of Application of
                 Debtors Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the
                 Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization
                 to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the
                 Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date [Filed:
                 2/13/19] (Docket No. 117).

        Status: This matter will go forward.

3.      Kasowitz Retention Application – Application Pursuant to Section 327(e) of the
        Bankruptcy Code for an Order Authorizing the Retention and Employment of Kasowitz
        Benson Torres LLP, as Special Litigation Counsel to the Debtors Nunc Pro Tunc to the
        Petition Date [Filed: 12/21/18] (Docket No. 53).

        Response Deadline: January 9, 2019 at 4:00 p.m. Eastern Time. Extended to January
        11, 2019 at 12:00 p.m. (Eastern Time) for the UST, CLMG, and LNV.

        Responses Received:

        a)       Objection of CLMG Corp. and LNV Corporation to Debtors’ Application
                 Pursuant to Section 327(e) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Kasowitz Benson Torres LLP, as Special Litigation
                 Counsel to the Debtors Nunc Pro Tunc to the Petition Date [Filed: 2/7/19]
                 (Docket No. 103).

        b)       Informal comments from the UST.

        Replies Filed:

        a)       Debtors’ Reply to Objection of CLMG Corp. and LNV Corporation to Debtors’
                 Application Pursuant to Section 327(e) of the Bankruptcy Code for an Order
                 Authorizing the Retention and Employment of Kasowitz Benson Torres LLP, as
                 Special Litigation Counsel to the Debtors Nunc Pro Tunc to the Petition Date
                 [Filed: 2/11/19] (Docket No. 110).




                                                3
DOCS_DE:222804.2 93856/003
                 Case 18-12808-KG            Doc 120     Filed 02/14/19   Page 4 of 5



        Related Documents:

        a)       Supplemental Declaration of Sheron Korpus in Support of Debtors’ Application
                 Pursuant to Section 327(e) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Kasowitz Benson Torres LLP, as Special Litigation
                 Counsel to the Debtors Nunc Pro Tunc to the Petition Date [Filed: 2/13/19]
                 (Docket No. 119).

        b)       Declaration of Miriam Martinez in Support of Debtors’ Application
                 Pursuant to Section 327(e) of the Bankruptcy Code for an Order Authorizing
                 the Retention and Employment of Kasowitz Benson Torres LLP, as Special
                 Litigation Counsel to the Debtors Nunc Pro Tunc to the Petition Date [Filed:
                 2/13/19] (Docket No. 118).

        Status: This matter will go forward.

4.      2004 Motion – Motion of CLMG Corp. and LNV Corporation for Entry of an Order
        Directing Discovery from the Debtors Pursuant to Rule 2004 of the Federal Rules of
        Bankruptcy Procedure [Filed: 1/30/19] (Docket No. 95).

        Response Deadline:          February 7, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Debtors’ (A) Objection to Motion of CLMG Corp. and LNV Corporation for
                 Entry of an Order Directing Discovery from the Debtors Pursuant to Rule 2004 of
                 the Federal Rules of Bankruptcy Procedure and (B) Request to Adjourn Motion
                 [Filed: 2/7/19] (Docket No. 101).

                 (i)         Declaration of Maxim B. Litvak in Support of Debtors’ (A) Objection to
                             Motion of CLMG Corp. and LNV Corporation for Entry of an Order
                             Directing Discovery from the Debtors Pursuant to Rule 2004 of the
                             Federal Rules of Bankruptcy Procedure and (B) Request to Adjourn
                             Motion [Filed: 2/7/19] (Docket No. 104).

        Replies Filed:

        a)       Reply of CLMG Corp. and LNV Corporation in Further Support of the Motion of
                 CLMG Corp. and LNV Corporation for Entry of an Order Directing Discovery
                 from the Debtors Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
                 Procedure [Filed: 2/11/19] (Docket No. 108).

        Related Documents:

        a)       Declaration of Andrew Zatz in Support of Motion of CLMG Corp. and LNV
                 Corporation for Entry of an Order Directing Discovery from the Debtors Pursuant
                 to Rule 2004 of the Federal Rules of Bankruptcy Procedure [Filed: 1/30/19]
                 (Docket No. 96).

                                                     4
DOCS_DE:222804.2 93856/003
                 Case 18-12808-KG      Doc 120     Filed 02/14/19   Page 5 of 5



        Status: This matter will go forward.


 Dated: February 14, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ Colin R. Robinson
                                                   Richard M. Pachulski (CA Bar No. 62337)
                                                   Robert J. Feinstein (NY Bar No. 1767805)
                                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                                   Ira D. Kharasch (CA Bar No. 109084)
                                                   Maxim B. Litvak (CA Bar No. 215852)
                                                   Colin R. Robinson (DE Bar No. 5524)
                                                   919 North Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899-8705 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Facsimile: (302) 652-4400
                                                   E-mail:      rpachulski@pszjlaw.com
                                                                rfeinstein@pszjlaw.com
                                                                jpomerantz@pszjlaw.com
                                                                ikharasch@pszjlaw.com
                                                                mlitvak@pszjlaw.com
                                                                crobinson@pszjlaw.com

                                                   Proposed Counsel for the Debtors
                                                   and Debtors-in-Possession




                                               5
DOCS_DE:222804.2 93856/003
